United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-3887
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    * Appeal from the United States
                                          * District Court for the
      v.                                  * Western District of Missouri.
                                          *
Dennis Ray Woodward,                      *      [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                            Submitted: August 7, 2001
                                Filed: August 10, 2001
                                    ___________

Before BOWMAN, RICHARD S. ARNOLD, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       After serving his sentence for a violation of 18 U.S.C. § 844(i), Dennis
Woodward began supervised release in November 1999. Three reported violations for
use of marijuana resulted in the court ordering more intense supervision. Revocation
proceedings were then commenced when Woodward failed to make required restitution
payments despite an apparent ability to do so. After an evidentiary hearing, the district
court1 found four violations of supervised release conditions, revoked supervised


      1
        The HONORABLE DEAN WHIPPLE, Chief Judge of the United States
District Court for the Western District of Missouri.
release, and sentenced Woodward to twenty-four months in prison with no further
supervised release. Woodward appeals his revocation sentence. Having carefully
reviewed the sentencing record, we conclude that the evidence supports the district
court’s finding of four violations, and the court properly considered all four in deciding
that revocation had become the appropriate sanction. The twenty-four-month sentence
was not an upward departure because the policy statements in Chapter 7 of the
Sentencing Guidelines are not binding guidelines. See United States v. Shaw, 180 F.3d
920, 922 (8th Cir. 1999).

      Accordingly, we affirm. We grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-